DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 4 – 8, 11 – 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140227929 to Miyachi et al. hereinafter “Miyachi” and evidenced by the NPL titled Polyimides for Electronics, Lu et al., Advanced Polyimide Materials, Elsevier, Chapter 5, pages 195-255, 2018.  
Miyachi is directed to manufacturing liquid display devices [0001].  

Regarding claims 1 – 2, 4 – 8, 11 – 18 and 20, Miyachi teaches compositions in Embodiment 1, [0122 – 0146] comprising a TFT substrate [0123] (thin film transistor) and a photo-alignment film material applied to the surface of the substrate comprising a polymer such as polysiloxane including a photosensitive group such as azobenzene [0127].  

The azobenzene groups is a groups which causes a crosslinking reaction (including dimerization), isomerization, photorealignment, or the like by irradiation with light (preferably UV rays) [0127].  

Miyachi discloses that unevenness (shape changing) is a problem in liquid crystal displays [Abstract, 024].  The NPL to Lu discloses at page 219 that photopolymerizable polymer films with azobenzene groups change from the trans to the cis form after exposure to UV light.  The transition is reversed when the composition is exposed to visible light.  

From Figure 41 which is a cross-sectional view of the LCD device manufactured by Embodiments 1 to 9, the polymer layer 123 and 113 are adjacent to polyimide layers 122 and 112 [0116].  

Allowable Subject Matter

Claims 3, 9, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										1/15/21
/PETER A SALAMON/Primary Examiner, Art Unit 1765